[Cite as State v. Runyon, 2016-Ohio-8230.]

                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2016-06-120

                                                   :           OPINION
    - vs -                                                     12/19/2016
                                                   :

WILLIAM C. RUNYON,                                 :

        Defendant-Appellant.                       :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2004-12-2159



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

William C. Runyon, #A497696, Madison Correctional Institution, P.O. Box 740, London, Ohio
43140-0740



        HENDRICKSON, J.

        {¶ 1} Defendant-appellant, William C. Runyon, appeals from a decision of the Butler

County Court of Common Pleas denying his fifth petition for postconviction relief. For the

reasons set forth below, we affirm the judgment of the trial court.

        {¶ 2} In 2005, appellant was convicted by a jury of aggravated robbery with a firearm

specification and kidnapping. The trial court found appellant to be a repeat violent offender

and sentenced appellant to concurrent ten-year prison terms on the aggravated robbery and
                                                                        Butler CA2016-06-120

kidnapping counts. The court ordered that appellant's sentence for aggravated robbery be

served consecutively to a three-year mandatory prison term for the firearm specification and

an eight-year prison term for the repeat violent offender specification, for an aggregate prison

term of 21 years.

       {¶ 3} Appellant directly appealed his conviction and sentence, and this court upheld

his convictions but reversed and remanded for resentencing on the "repeat violent offender

specification only." State v. Runyon, 12th Dist. Butler No. CA2005-06-157, 2007-Ohio-590, ¶

16 (hereafter, "Runyon I"). On remand, appellant was once again sentenced to an aggregate

prison term of 21 years. Appellant appealed his sentence, raising issues relating to the trial

court's imposition of consecutive sentences. Appellant's assignments of error were overruled

by this court on July 14, 2008. State v. Runyon, 12th Dist. Butler No. CA2007-05-121 (July

14, 2008) (Accelerated Calendar Judgment Entry).

       {¶ 4} In August 2008, appellant filed his first petition for postconviction relief, which

was denied by the trial court. Then, in February 2010, appellant was re-sentenced by the

trial court to allow for the proper imposition of postrelease control. Appellant appealed from

this resentencing, but his appeal was denied as untimely. State v. Runyon, 12th Dist. Butler

No. CA2010-03-068 (Apr. 20, 2010) (Judgment Entry of Dismissal).

       {¶ 5} In March 2013, appellant filed his second petition for postconviction relief, and

the trial court denied this petition in July 2013. Appellant sought leave to file a delayed

appeal, but his request was denied. State v. Runyon, 12th Dist. Butler No. CA2013-09-171

(Oct. 29, 2013) (Entry Denying Motion for Leave to File Delayed Appeal).

       {¶ 6} Appellant filed his third petition for postconviction relief in August 2013, and the

trial court denied his petition. Appellant appealed the denial of his petition, but his appeal

was dismissed as untimely. State v. Runyon, 12th Dist. Butler No. CA2015-10-181 (Nov. 3,

2015) (Judgment Entry of Dismissal). In November 2015, appellant filed his fourth petition
                                              -2-
                                                                                     Butler CA2016-06-120

for postconviction relief, and the trial court denied his petition in January 2016.

        {¶ 7} On May 25, 2016, appellant filed his fifth petition for postconviction relief,

entitled "Motion to Vacate a Void Sentence," with the trial court.1 In his petition, appellant

argued the trial court's failure to merge his aggravated robbery conviction with his kidnapping

conviction as allied offenses of similar import resulted in a void sentence. The trial court

denied appellant's successive petition on May 27, 2016, finding that appellant "had the

opportunity to raise the issue of allied offenses of similar import [on direct appeal, and] * * *

that the [appellant] is now barred by res judicata from raising the issue in a post-conviction

motion."

        {¶ 8} Appellant timely appealed from the denial of his petition, raising the following as

his sole assignment of error:

        {¶ 9} THE TRIAL COURT ERRED AS A MATTER OF FACT AND LAW AND

VIOLATED APPELLANT'S CONSTITUTIONALLY GUARANTEED PROCEDURAL DUE

PROCESS RIGHTS WHEN IT CONVICTED AND SENTENCED HIM TO AGGRAVATED

ROBBERY AND KIDNAPPING WHEN THE TRIAL COURT HAD A DUTY TO KNOW

THOSE OFFENSES WERE ALLIED OFFENSES OF SIMILAR IMPORT, SUBJECT TO

MERGER THEREFORE MAKING HIS SENTENCE VOID.

        {¶ 10} In his sole assignment of error, appellant argues the trial court erred by

denying his petition for postconviction relief. Appellant contends the trial court's failure to

merge his aggravated robbery and kidnapping convictions as allied offenses of similar import

resulted in a "void" sentence. Appellant asserts that because his sentence is "void," the

doctrine of res judicata does not apply to his claim. We disagree.


1. Although titled "Motion to Vacate a Void Sentence," appellant's motion is properly construed as a petition for
postconviction relief under R.C. 2953.21(A)(1) as the motion (1) was filed subsequent to a direct appeal, (2)
claimed a denial of constitutional rights, (3) sought to render the judgment void, and (4) asked for a vacation of
the judgment and sentence. See State v. Reynolds, 79 Ohio St.3d 158, 160-161 (1997); State v. Wilkins, 12th
Dist. Clinton No. CA2013-05-012, 2013-Ohio-5372, ¶ 10.
                                                       -3-
                                                                       Butler CA2016-06-120

       {¶ 11} The doctrine of res judicata provides that "a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack of due

process that was raised or could have been raised by the defendant at the trial, which

resulted in that judgment of conviction, or an appeal from the judgment." State v. Wagers,

12th Dist. Preble No. CA2011-08-007, 2012-Ohio-2258, ¶ 10, citing State v. Szefcyk, 77 Ohio

St.3d 93 (1996), syllabus. The Ohio Supreme Court has recognized that "when a trial court

finds that convictions are not allied offenses of similar import, or when it fails to make any

finding regarding whether the offenses are allied, imposing a separate sentence for each

offense is not contrary to law, and any error must be asserted in a timely appeal or it will be

barred by principles of res judicata." State v. Williams, Slip Opinion No. 2016-Ohio-7658, ¶

26. The court has further recognized that its "void sentence jurisprudence does not apply to

'challenges to a sentencing court's determination whether offenses are allied.'" (Emphasis

sic.) Id. at ¶ 24, quoting State v. Holdcroft, 137 Ohio St.3d 526, 2013-Ohio-5014, ¶ 8.

       {¶ 12} In the present case, the trial court determined that appellant's convictions for

aggravated robbery and kidnapping were not allied offenses of similar import when it first

sentenced appellant in 2005. Appellant had the opportunity to challenge the trial court's

finding on direct appeal in Runyon I, and he failed to raise the issue. As a result, appellant's

argument that his convictions are allied offenses of similar import is barred by the doctrine of

res judicata and therefore cannot serve as the basis for his petition for postconviction relief.

See Williams at ¶ 24-26; State v. Wilkins, 12th Dist. Clinton No. CA2013-05-012, 2013-Ohio-

5372, ¶ 16.

       {¶ 13} Accordingly, for the reasons stated above, we find no error in the trial court's

denial of appellant's fifth petition for postconviction relief. Appellant's sole assignment of

error is overruled.
                                              -4-
                                              Butler CA2016-06-120

{¶ 14} Judgment affirmed.


M. POWELL, P.J., and S. POWELL, J., concur.




                                 -5-